287 F.2d 680
Gilbert Garza VELA, Appellant,v.UNITED STATES of America, Appellee.
No. 18480.
United States Court of Appeals Fifth Circuit.
March 3, 1961.

Harry D. Lewis, Brownsville, Tex., for appellant.
Robert C. Maley, Jr., Asst. U. S. Atty., Houston, Tex., William B. Butler, U. S. Atty., Houston, Tex., for appellee.
Before TUTTLE, Chief Judge, BROWN, Circuit Judge, and CLAYTON, District Judge.
PER CURIAM.


1
Appellant was convicted by a jury of violations of the narcotic laws and filed a motion for a new trial claiming only that a recanting affidavit of a jointly tried co-defendant who testified was "newly discovered evidence" and that a juror was guilty of such misconduct as would vitiate the verdict. After a full hearing the District Judge over-ruled this motion and appellant complains of that action and raises for the first time the sufficiency of the evidence.


2
We are unable to say, as a matter of law, that the evidence was not sufficient to support the verdict of the jury or that the District Judge abused his discretion in over-ruling the appellant's motion. Hence, this judgment should be and is affirmed.